               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                 :
UNITED STATES OF AMERICA,        :
                                 :
              v.                 :       CRIMINAL ACTION
                                 :
DEVOS LTD. d/b/a Guaranteed      :       NO. 14-574-1 (PBT)
Returns, et al.                  :



 REPLY MEMORANDUM OF LAW OF DEFENDANT DEVOS LTD. IN FURTHER
   SUPPORT OF ITS MOTION TO QUASH POST TRIAL RULE 17 SUBPOENA
             ISSUED IN CONNECTION WITH SENTENCING
                                          INTRODUCTION

   Defendant Devos Ltd. d/b/a Guaranteed Returns (“Devos” or the “Company”) submits this

reply memorandum in support of its motion to quash the government’s post trial Rule 17

Subpoena and in response to the government’s brief, dated May 17, 2019 (“Gov’t Opp. Br.”).

Devos’ motion should be granted because (1) Rule 17 subpoenas are not properly employed for

sentencing in the Third Circuit; and (2) the government fails to demonstrate that its broad

Subpoena, spanning nearly twenty years, is relevant and necessary to sentencing.

  I.      The Government Fails To Distinguish United States v. Chew To Justify Use Of A
          Rule 17 Subpoena For Sentencing

       The government argues that “[n]othing in the rule limits [Rule 17] subpoenas to use for trial

alone” (Gov’t Opp. Br. 4). But precisely such a limitation was recognized by the Third Circuit

not only in United States v. Chew, 284 F.3d 468 (3d Cir. 2002), but also in United States v.

Cuthbertson, 630 F.2d 139, 144 (3d Cir. 1980)—both stating that Rule 17 subpoenas are not

properly employed post-trial.

       The government attempts to distinguish United States v. Chew because it involved a § 2255

proceeding, not a sentencing. Yet the very language of the Court’s decision dooms the

government’s argument: “To the extent that Chew's motion was pursuant to Rule 17, it was

untimely because it was brought well past the conclusion of trial. Rule 17 serves the economical

purpose of expediting trials by governing the issuance of pre-trial subpoenas.” 284 F.3d at 470.

The court went on to plainly state that “Rule 17 has no application in post-conviction

proceedings.” Id. (emphasis supplied). This clear language leaves no room to suggest that a

different rule applies to sentencing proceedings.

       Contrary to the government’s argument (Gov’t Opp. Br. at 5), United States v. Brown, 1:02-

CR-00146-2, 2008 WL 510126 (M.D. Pa. Feb. 22, 2008) did not limit its analysis to Rule 16, but
rather, concluded: “There appears to be no provision in the Federal Rules of Criminal Procedure

for discovery after trial.” 2008 WL 510126, *1, n.1 (emphasis supplied). The government’s

reliance on United States v. Carter, 07-295, 2007 WL 3196625 (E.D. Pa. Oct. 30, 2007) (Gov’t

Opp. Br., 5-6) is also misplaced. There, the district court stated:

       Defendant served the subpoena on the victim, ISM, in order to obtain documents
       in advance of his sentencing. The Defendant's use of a Rule 17(c) subpoena at this
       stage of proceeding is unusual. “[R]ule 17(c) is designed as an aid for obtaining
       relevant evidentiary material that the moving party may use at trial.” United
       States v. Cuthbertson, 630 F.2d 139, 144 (3d Cir.1980) (emphasis added).

2007 WL 3196625 at *4. The court noted the sentencing scheme’s regard for defendant’s due

process rights (at *3)—a factor that can only be raised by a defendant’s subpoena, and is thus not

at issue here—and then, without reference to Chew or any other Third Circuit authority, cited

United States v. Winner, 641 F.2d 825, 833 (10th Cir. 1981) as authorizing the post-trial use of a

Rule 17 subpoena. A sole district court cannot be read as overruling Chew, particularly where

that decision does not refer to Chew, let alone attempt to distinguish, limit, or explain it. The

remaining citations in the government’s brief (see pp. 4-5) merely confirm that some courts

outside the Third Circuit allow Rule 17 subpoenas post-trial. Because the Third Circuit has

addressed the question directly and unambiguously, the view of other Circuit courts is irrelevant.

 II.   The Government Fails To Meet Its Burden To Justify The Discovery Sought.

       Even if a Rule 17 subpoena was proper here—and it is not—the government must

demonstrate that the information it seeks is: (1) evidentiary and relevant; (2) not otherwise

procurable in advance through the exercise of due diligence; (3) necessary for the post-trial

purpose, and (4) sought in good faith and not as a fishing expedition. The government posits two

basic arguments to show that its extensive demands, going back nearly twenty years, are

purportedly narrow and necessary, and not a prohibited “fishing expedition.” We address each in


                                                  2
turn, after first responding to the government’s apparent challenge to the legitimacy and good

faith of the Company’s motion.

       i.      The government violates a fundamental principle of prosecutorial conduct by
               suggesting the Company should be punished for asserting its rights

    The government initially argues that Devos’ objection to the Subpoena “may be the clearest

indication that nothing has changed at Guaranteed Returns.” Gov’t Opp. Br. at 7, fn. 4. The

argument is flatly improper. As the Court of Appeals for the Third Circuit noted in United States

v. Paramo, 998 F.2d 1212, 1219 (3d Cir. 1993):

       The Supreme Court has held that “while an individual certainly may be penalized
       for violating the law, he just as certainly may not be punished for exercising a
       protected statutory or constitutional right.” United States v. Goodwin, 457 U.S.
       368, 372, 102 S.Ct. 2485, 2488, 73 L.Ed.2d 74 (1982). It is well settled that to
       “punish a person because he has done what the law plainly allows him to do is a
       due process violation of the most basic sort.” Bordenkircher v. Hayes, 434 U.S.
       357, 363, 98 S.Ct. 663, 668, 54 L.Ed.2d 604 (1978), quoted in Goodwin, 457 U.S.
       at 372, 102 S.Ct. at 2488.

The government violates this principal in suggesting that inferences should be drawn against

Devos based on its invocation of its rights, and this aspect of their brief should be ignored.

       ii.     The subpoena seeks documents that are not relevant to sentencing, but instead
               relate to a baseless attack on the Company’s monitor and new management

    The government already has information, provided in the PSRs, regarding compensation

paid to Dean Volkes and Donna Fallon during their leaves of absence. It argues that additional

information about payment of expenses to them, and employment or expenses of their relatives,

is appropriate because the known payments suggest that the Company remains an “alter ego” of

Dean Volkes. Govt. Opp. Br. at 8.

    The disclosed compensation was negotiated, after indictment and before new management

took control of the Company, in connection with the agreement of Volkes and Fallon to take

indefinite leaves of absence. This compensation was later reduced, as the government concedes,

                                                  3
by new management. Neither the Company’s compliance with contractual obligations that were

negotiated and approved by new management, nor the payment—as approved by new

management—of appropriate expenses and compensation to Volkes, Fallon, and certain family

members is evidence of the Company acting as an “alter ego” of Dean Volkes. Accordingly,

these topics are irrelevant to the question of sentencing.

    As noted at p. 5 of the Company’s moving brief (“Mov. Br.”), “the government is well

aware that Mr. [Dean] Volkes’ interest in the Company is held in a blind trust, that the Company

has a third party independent monitor, and that the Company has operated for over four years

under the management of Mr. [Paul] Nick.” The complete overhaul of the Company’s

management and operation is confirmed in the Presentence Report (“PSR”). As set forth there,

see, e.g., PSR ¶¶ 67, 73-74, Paul Nick became CEO when Dean Volkes resigned, effective

December 3, 2014; the Company has an outside general counsel and compliance officer, Ira

Halperin, and voluntarily engaged Roscoe C. Howard, Jr., formerly United States Attorney for

the District of Columbia, as independent monitor. The trustee holding the shares of the Company

is a former high-ranking member of the Kings County District Attorney’s Office. The Company

has undertaken numerous reform initiatives, as laid out in the PSR.

    The government does not dispute, but rather ignores, the Company’s overhaul of its entire

operation to ensure that the conduct underlying this prosecution has been completely eliminated.

In order to support its “alter ego” theory, it blindly suggests that Mr. Howard—a respected

former United States Attorney for the District of Columbia and a partner in the law firm of

Barnes & Thornburg—is not independent. See, e.g., Gov’t Opp. Br. at 7 (putting “independent

monitor” in quotes, and stating that the company “claims to be spending” money on monitors

and outside counsel). It provides no basis for these scurrilous attacks.


                                                  4
    The suggestion that the Company’s payment of legal fees for Dean Volkes and Donna

Fallon supports the “alter ego” theory is also unwarranted. Companies have the right, and often

an obligation, to cover legal fees for current or former directors and officers; the suggestion that

merely paying such fees makes the company an officer’s alter ego is absurd. Further, the United

States Department of Justice Manual recognizes that this is not evidence of misconduct. See, e.g.,

Section 9-28.730 (“In evaluating cooperation, however, prosecutors should not take into account

whether a corporation is advancing or reimbursing attorneys' fees or providing counsel to

employees, officers, or directors under investigation or indictment.”)

       iii.    The government’s attack upon the Company for asserting its rights under non-
               compete agreements is unjustified, and does not support discovery

    Perhaps the most invidious of the government’s demands is its effort to procure information

about the Company’s enforcement of non-compete agreements against former employees who

left Devos for competing businesses. The government argues that these actions were motivated

solely by a desire to retaliate against witnesses who testified at trial. Govt. Opp. Br. at 8 & fn. 5.

    The government seeks to ascribe misconduct to Devos for what, under any objective review,

is a reasonable and standard business practice. It cannot even allege that the Company has sought

to enforce its non-compete agreement only, or even principally, against former employees who

testified in this matter. The suggestion that enforcing the non-compete somehow reflects that the

Company is a bad actor, and that the amount it spent on such litigation is therefore relevant to

sentencing, must fail. Moreover, this very issue was raised and abandoned by the government in

advance of trial. When the government sought to stay the Company’s civil case against a

cooperating witness, Devos provided detailed information about the case and the matter was

dropped. Mov. Br. at 6 fn. 2 & Exhibit B. Had the government believed that it could demonstrate

that the Company was engaged in inappropriate conduct, it would have pursued the matter.

                                                   5
                                          CONCLUSION

       For the forgoing reasons, Defendant Devos Ltd. respectfully moves this Court for an

order quashing the post-trial subpoena.


  Dated: New York, New York                          Respectfully Submitted,
         May 30, 2019
                                               SCHLAM STONE & DOLAN LLP

                                               By: /s/Douglas E. Grover
                                                   Douglas E. Grover

                                                     26 Broadway
                                                     New York, New York 10004
                                                     Tel. 212.344.5400
                                                     Fax 212.344.7677
                                                     dgrover@schlamstone.com
                                                     tkissane@schlamstone.com



                                               LAW OFFICES OF ANN C. FLANNERY,
                                               LLC

                                               By: /s/ Ann C. Flannery
                                                   Ann C. Flannery

                                                     1835 Market Street, Suite 2700
                                                     Philadelphia, Pennsylvania 19103
                                                     Tel. 215.636.9002
                                                     Fax 215.636.9899
                                                     acf@annflannerylaw.com

                                                     Attorneys for Defendant Devos Ltd.
                                                     d/b/a Guaranteed Returns




                                              6
